--------------------------------------------------------------------------------

Exhibit 10.1

 
AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
 
THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (the “Agreement”) is made as
of the date set forth on the signature page to this Agreement, by and between
99¢ Only Stores, a California corporation (the “Company”), and the individual
named on the signature page to this Agreement (the “Indemnitee”), a director of
the Company.
 
RECITALS
 
A.              The Company and the Indemnitee are aware of the substantial
increase in the number of lawsuits filed against corporate directors.
 
B.            The Company and the Indemnitee recognize that the cost of
defending against such lawsuits, whether or not meritorious, may impose
substantial economic hardship on the Company’s directors.
 
C.            The Company and the Indemnitee further recognize that the legal
risks, potential liabilities, and expenses of defense associated with lawsuits
against directors arising or alleged to arise from the conduct of the affairs of
the Company frequently bear no reasonable proportion to the amount of
compensation received by the Company’s directors, and thus may make it more
difficult for the Company to obtain experienced and capable directors.
 
D.            The Company has concluded that in order to attract and retain the
services of highly talented, qualified and experienced individuals, such as the
Indemnitee, to serve as the Company’s directors and to encourage such
individuals to take the business risks necessary for the success of the Company,
it is necessary for the Company to contractually indemnify its directors.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the recitals set forth above and the
continued services of the Indemnitee, and as an inducement to the Indemnitee to
serve, or to continue to serve, as a director of the Company, the Company and
the Indemnitee do hereby agree as follows:
 
1.             Definitions
 
1.1            “Expenses” means all costs, charges and expenses actually and
reasonably incurred in connection with a Proceeding, including, without
limitation, attorneys' fees, disbursements and retainers, accounting and witness
fees, travel and deposition costs, expenses of investigations, judicial or
administrative proceedings or appeals, and any expenses of establishing a right
to indemnification pursuant to this Agreement, including reasonable compensation
for time spent by the Indemnitee in connection with the investigation, defense
or appeal of a Proceeding or actions for indemnification pursuant to this
Agreement, for which the Indemnitee is not otherwise compensated by the Company
or any third party;  provided, however, that the term “Expenses” does not
include Losses.
 
1.2           “Losses” means any amount which the Indemnitee pays or is
obligated to pay in connection with a Proceeding, including, without limitation,
(i) the amount of damages, judgments, amounts paid in settlement, and fines,
interest or penalties relating to any Proceeding, (ii) excise taxes under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), relating
to any Proceeding, either of which are actually levied against the Indemnitee or
paid or payable by or on behalf of the Indemnitee; provided, however, that the
term “Losses” does not include Expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           “Proceeding” means any threatened, pending or completed action or
proceeding, whether civil, criminal, administrative or investigative, whether
brought in the name of the Company or otherwise, in which the Indemnitee may be
or may have been involved as a party or otherwise, by reason of the fact that
the Indemnitee is or was a director of the Company, by reason of any action
taken by the Indemnitee or of any inaction on the Indemnitee’s part while acting
as such director or by reason of the fact that the Indemnitee is or was serving
at the request of the Company as a director, officer, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, or was a director of the foreign or domestic corporation which
was a predecessor corporation to the Company or of another enterprise at the
request of such predecessor corporation, whether or not the Indemnitee is
serving in such capacity at the time any liability, Expense or Loss is incurred
for which indemnification or reimbursement can be provided under this Agreement.
 
2.             Agreement to Serve
 
In reliance on this Agreement, the Indemnitee agrees to serve, or to continue to
serve, as a director of the Company for so long as the Indemnitee is duly
elected or appointed or until the Indemnitee resigns or fails to stand for
reelection. Nothing in this Agreement shall be construed to create any right of
the Indemnitee to continued employment with the Company or any subsidiary or
affiliate of the Company. Nothing in this Agreement shall affect or alter any of
the terms of any otherwise valid employment agreement or other agreement between
the Indemnitee and the Company relating to the Indemnitee's conditions and/or
terms of employment or service.  In serving as a director of the Company, the
Indemnitee is relying on the right to indemnification provided by this
Agreement, and such right shall be enforceable as a contract right.
 
3.              Indemnification in Third Party Actions
 
The Company shall indemnify the Indemnitee to the fullest extent permitted by
applicable law against any and all Expenses and Losses actually and reasonably
incurred by the Indemnitee in connection with a Proceeding, other than a
Proceeding by or in the right of the Company, provided that any settlement of a
Proceeding be approved in writing by the Company and provided the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
the best interests of the Company and its shareholders, and with respect to any
criminal Proceeding, had no reasonable cause to believe the Indemnitee’s conduct
was unlawful.
 
4.              Indemnification in Proceedings By or In the Right of the Company
 
The Company shall indemnify the Indemnitee to the fullest extent permitted by
applicable law against any and all Expenses and Losses actually and reasonably
incurred by the Indemnitee, in connection with a Proceeding by or in the right
of the Company to procure a judgment in its favor, if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in the best
interests of the Company and its shareholders. Notwithstanding the foregoing, no
indemnification shall be made in respect of (i) any claim, issue or matter as to
which the Indemnitee shall have been adjudged in a final adjudication to be
liable to the Company in the performance of the Indemnitee’s duty to the Company
and its shareholders, unless and only to the extent that the court in which the
Proceeding is or was pending shall determine upon application that, in view of
all the circumstances of the case, the Indemnitee is fairly and reasonably
entitled to indemnity for Expenses and Losses and then only to the extent that
the court shall determine; (ii) any amounts paid by the Indemnitee in settling
or otherwise disposing of a pending action without court approval; and (iii)
Expenses incurred in defending a pending action which is settled or otherwise
disposed of without court approval.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.              Indemnification of Expenses of Successful Party
 
Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee has been successful on the merits in defense of any Proceeding or in
defense of any claim, issue, or matter therein, the Indemnitee shall be
indemnified against any and all Expenses actually and reasonably incurred in
connection therewith.
 
6.              Partial indemnification
 
If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for a portion of the Expenses or Losses actually
and reasonably incurred by the Indemnitee in the investigation, defense, appeal
or settlement of any Proceeding but not, however, for the total amount thereof,
the Company shall nevertheless indemnify the Indemnitee for the portion of such
Expenses and Losses to which the Indemnitee is entitled.
 
7.             Advancement of Expenses
 
The Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding shall be paid by the Company in advance of the final disposition of
the Proceeding at the written request of the Indemnitee, which may be made from
time to time, and within twenty (20) business days of such request; provided
that the Indemnitee shall undertake in writing to repay such amount to the
extent that it is ultimately determined that the Indemnitee is not entitled to
indemnification. The Indemnitee’s obligation to repay the Company for any such
amounts shall be unsecured and no interest shall be charged thereon.  The
Indemnitee’s entitlement to advancement of Expenses shall include those incurred
in connection with any Proceeding by the Indemnitee seeking a determination
pursuant to this Agreement.
 
8.              Indemnification Procedures
 
8.1           Notice.  Promptly after receipt by the Indemnitee of notice of the
commencement of any Proceeding, the Indemnitee shall, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof in writing.  No failure to provide or delay
in giving such notice shall constitute a waiver by the Indemnitee of his rights
hereunder or be deemed to reduce or limit the Company’s obligations under this
Agreement, unless and only to the extent, such failure or delay actually
prejudices the Company’s rights. In addition, the Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within the Indemnitee’s reasonable control.
 
 
-3-

--------------------------------------------------------------------------------

 
 
8.2           Decision on indemnification. Any indemnification under Sections 3
or 4 of this Agreement shall be made no later than twenty (20) days after
receipt of the Indemnitee’s written request, unless a determination is made
within that 20-day period by (a) the Company’s board of directors by a majority
vote of a quorum of the board consisting of directors who are not and were not
parties to the Proceeding, or (b) independent legal counsel in a written opinion
if such a quorum is not obtainable, that the Indemnitee is not entitled to such
indemnification according to this Agreement.
 
8.3           Enforcement of this Agreement
 
8.3.1              The right to indemnification or advances as provided by this
Agreement shall be enforceable by the Indemnitee in any court of competent
jurisdiction.  The Indemnitee shall be presumed to be entitled to
indemnification under this Agreement, and if the Company contests the
Indemnitee’s right to indemnification or advances, the Company shall bear the
burden of proving that indemnification or advances are not appropriate.  Neither
the failure of the Company (including its board of directors, any committee or
subgroup of the board of directors or an independent legal counsel) to have made
a determination that indemnification of the Indemnitee is proper, nor an actual
determination by the Company (including its board of directors, any committee or
subgroup of the board of directors or an independent legal counsel) that
indemnification is not proper and/or that the Indemnitee has not met the
applicable standard of conduct, shall create a presumption that indemnification
or advances are proper or not or that the Indemnitee has or has not met the
applicable standard of conduct. The termination of any action or Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, (i) adversely affect the rights of the
Indemnitee to indemnification under this Agreement, (ii) create a presumption
that the Indemnitee did not act in good faith, (iii) create a presumption that
the Indemnitee did not act in a manner which the Indemnitee reasonably believed
to be in the best interests of the Company, or (iv) create a presumption that,
with respect to any criminal Proceeding, the Indemnitee had reasonable cause to
believe that the Indemnitee’s conduct was unlawful.
 
8.3.2              In the event that any action is instituted or any mediation
is commenced by the Indemnitee to enforce or interpret any of the terms of this
Agreement, the Indemnitee shall be entitled to be paid all Expenses, including,
without limitation, attorneys’ fees, actually and reasonably incurred by the
Indemnitee with respect to such action or mediation, unless a court of competent
jurisdiction or mediator finally determines that each of the material assertions
made by the Indemnitee as a basis for such action or mediation was not made in
good faith or was frivolous. In the event of an action instituted or mediation
commenced by or in the name of the Company to enforce or interpret any of the
terms of this Agreement, the Indemnitee shall be entitled to be paid all
Expenses, including, without limitation, attorneys’ fees, actually and
reasonably incurred by the Indemnitee in defense of such action or mediation
(including with respect to the Indemnitee’s counterclaims and cross-claims made
in such action or mediation), unless a court of competent jurisdiction or
mediator finally determines that each of the Indemnitee’s material defenses and
assertions in such action or mediation was made in bad faith or was frivolous.
 
 
-4-

--------------------------------------------------------------------------------

 
 
9.           The Right and Obligation of the Company to Assume Defense
 
9.1           The Company’s right to assume defense. Subject to Section 9.3
below, with respect to any Proceeding for which indemnification or advances is
requested or is expected to be required, the Company will be entitled to assume
the defense of such Proceeding, with counsel approved by the Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to the Indemnitee
of written notice of its election to do so.  Upon written election by the
Indemnitee, the Company shall also be obligated to undertake the defense of the
Indemnitee with respect to any such Proceeding, with counsel approved by the
Indemnitee, which approval shall not be unreasonably withheld.  After delivery
of such notice by the Company or the Indemnitee, as applicable, approval of such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any
Expenses subsequently incurred by the Indemnitee with respect to the same
Proceeding (other than Expenses related to the Indemnitee’s participation in
such Proceeding).  The Indemnitee shall have the right to employ separate
counsel in any such Proceeding at the Indemnitee’s expense; provided that if (i)
the employment of counsel by the Indemnitee has been authorized in writing by
the Company, (ii) the Company shall not, in fact, have employed counsel to
assume the defense of such Proceeding, or (iii) the previously approved counsel
cannot or does not continue defending the Indemnitee in such Proceeding for any
reason which is not under the Indemnitee’s control, including, without
limitation, as the result of a conflict of interest which is determined to
exist, then the Expenses of the Indemnitee’s counsel shall be at the expense of
the Company.
 
9.2           Settlements. The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee, or include
an admission of wrongdoing by the Indemnitee, without the Indemnitee's prior
written consent.  If the Indemnitee is controlling the defense of any
Proceeding, the Indemnitee shall have the right to settle such Proceeding after
obtaining the prior written consent of the Company, which shall not be
unreasonably withheld.
 
9.3           Limitation on ability to assume defense. The Company may not
assume the defense of the Indemnitee pursuant to this section in any Proceeding
as to which the Indemnitee or the Company has reasonably and in good faith
concluded that there may be a conflict of interest between the Company and the
Indemnitee.
 
10.           Nonexclusivity, No Duplication of Payments and Subrogation
 
10.1           Nonexclusivity. The right to indemnification provided by this
Agreement shall not be exclusive of any other rights to which the Indemnitee may
be entitled under the Company’s articles of incorporation, bylaws, any
agreement, any vote of shareholders or disinterested directors, the General
Corporation Law of the State of California, directors’ and officers’ liability
insurance, or otherwise, both as to actions in the Indemnitee’s official
capacity and as to actions in another capacity while holding such office.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10.2           No Duplication of Payments. No payments pursuant to this
Agreement shall be made by the Company to indemnify the Indemnitee for any
Expenses or Losses for which payment is actually made otherwise (under any
insurance policy, bylaws, or otherwise) to the Indemnitee or on behalf of the
Indemnitee, except in respect of any excess beyond the amount paid.
 
10.3           Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of that payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do everything that may be necessary to secure those rights and to enable
the Company effectively to bring suit to enforce those rights.
 
11.           Limitation on Indemnification
 
11.1           Indemnification subject to the applicable law
 
11.1.1              Notwithstanding any other provisions of this Agreement, no
indemnification pursuant to this Agreement shall be made if such indemnification
is prohibited by applicable law, including, without limitation, any
indemnification in connection with any acts, omissions or transactions for which
indemnification is expressly prohibited by California Corporation Code §
204(a)(11), or by a court order.
 
11.1.2              In the event of any change, after the date of this
Agreement, in any applicable law, which expands the right of a California
corporation to indemnify a director, such changes shall be automatically,
without further action of the parties, within the purview of the Indemnitee's
rights and Company obligations, under this Agreement.
 
11.1.3              In the event of any change in any applicable law, which
narrows the right of a California corporation to indemnify a director, such
changes, to the extent not otherwise required by such applicable law to be
applied to this Agreement, shall have no effect on this Agreement or the
parties' rights and obligations hereunder.
 
11.2           Actions initiated by the Indemnitee.  Except for actions
contemplated by Section 8.3, no payments pursuant to this Agreement shall be
made by the Company with respect to actions initiated or brought voluntarily by
the Indemnitee and not by way of defense.  Notwithstanding the foregoing, and
excluding actions contemplated by Section 8.3 (to which this Section 11.2 does
not apply), indemnification or advancement of Expenses or Losses may be provided
by the Company in specific actions initiated or brought voluntarily by the
Indemnitee and not by way of defense if approved by the Company’s board of
directors by a majority vote of a quorum thereof consisting of directors who are
not parties to such action.
 
11.3           Actions pursuant to violation of Section 16(b). No
indemnification pursuant to this Agreement shall be made by the Company to
indemnify the Indemnitee for any Expenses, Losses or accounting of profits
arising from the purchase or sale by the Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder or any
similar successor statute.
 
 
-6-

--------------------------------------------------------------------------------

 
 
12.           Binding Effect
 
This Agreement shall be binding on and inure to the benefit of and be
enforceable by the parties to it and their respective successors (including,
without limitation, any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the Company’s
business or assets or both), assigns, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all, or
substantially all, of the Company’s business or assets to expressly, by a
written agreement, assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place. The rights to indemnity under this Agreement shall
continue as to an Indemnitee who has ceased to be a director.
 
13.           Amendments and Waivers
 
No amendment, waiver, modification, termination or cancellation of this
Agreement shall be effective unless in writing and signed by both the Company
and the Indemnitee. No waiver of any provision of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof, whether or not
similar, nor shall any waiver constitute a continuing waiver.
 
14.           Severability
 
Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of the
Agreement.  If any term or provision of the Agreement is determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable in whole or in
part for any reason, such illegal, unenforceable, or invalid provision or part
thereof shall be stricken from this Agreement and such provision shall not
affect the legality, enforceability or validity of the remainder of this
Agreement.  If any provision or part of this Agreement is stricken in accordance
with the provisions of this Section 14, then such stricken provision shall be
replaced, to the extent possible, with a legal, enforceable and valid provision
that is as similar in tenor to the stricken provision as is legally possible.
 
15.           Counterparts
 
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts has been signed by each party and delivered to the other.
 
16.           Integration and Entire Agreement
 
Subject to Section 10.1, this Agreement (i) sets forth the entire understanding
between the parties in respect to the subject matter hereof, (ii) supersedes all
previous written or oral negotiations, commitments, understandings, and
agreements relating to the subject matter hereof and (iii) merges all prior and
contemporaneous discussion between the parties.
 
17.           Interpretation of Agreement
 
The Company and the Indemnitee intend this Agreement to be interpreted and
enforced so as to provide indemnification to the Indemnitee to the fullest
extent permitted by applicable law.
 
 
-7-

--------------------------------------------------------------------------------

 
 
18.           Directors’ Liability Insurance
 
The Company shall, from time to time, make the good faith determination whether
or not it is practicable for the Company to obtain and maintain a policy or
policies of directors’ liability insurance with one or more reputable insurance
companies.  Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. The Company hereby covenants and agrees to maintain such insurance
coverage on reasonable terms and in a reasonable amount.  Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, or if the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit.
 
19.           Right to Rely
 
In performing the duties of a director, the Indemnitee shall be entitled to rely
on information, opinions, reports or statements, including financial statements
and other financial data, in each case prepared or presented by (i) one or more
officers or employees of the Company whom the Indemnitee believes to be reliable
and competent in the matters presented or (ii) counsel, independent accountants
or other persons as to matters which the Indemnitee believes to be within such
person's professional or expert competence.
 
20.           Choice of Law and Forum
 
20.1           Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California, without giving
effect to the principles of conflicts of laws thereunder which would specify the
application of the law of another jurisdiction.
 
20.2           Any civil action with respect to this Agreement may be brought
only in the United States District Court for the Central District of California
or in any court of the State of California where jurisdiction and venue may be
properly laid. Each party waives, to the fullest extent permitted by law, any
objection which such party may now or later have to the laying of venue of any
legal action or proceeding arising out of or relating to this Agreement as
described in this Section, and any claim that any action or proceeding brought
in any such court has been brought in an inconvenient forum. Both parties hereby
authorize and accept service of process sufficient for personal jurisdiction in
any action against such party as contemplated by this Section by registered or
certified mail, return receipt requested, postage prepaid, to the party’s
address for the giving of notices as set forth in this Agreement. Any final
judgment rendered against either party in any action or proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by law.
 
21.           Notice
 
All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) if delivered by hand and
receipted for by the party addressee, on the date of such receipt, or (ii) if
mailed by domestic certified or registered mail with postage prepaid, on the
third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

 
-8-

--------------------------------------------------------------------------------

 
 
[signature page follows]

 
-9-

--------------------------------------------------------------------------------

 



COMPANY:
       
99¢ Only Stores, a California Corporation
       
By:
         
Name:
         
Title:
         
Date:
               
INDEMNITEE:
                   
Name:
         
Address:
                     
Date:
   



 
-10-

--------------------------------------------------------------------------------

 
 
Schedule of Indemnified Parties


Eric Schiffer
 
Jeff Gold
 
Howard Gold
 
Eric Flamholtz
 
Lawrence Glascott
 
Marvin L. Holen
 
Jennifer Holden Dunbar
 
Peter Woo
 
 

--------------------------------------------------------------------------------